Citation Nr: 0528010	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  95-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating from July 10, 1979 to 
September 8, 1993, for psychiatric disability, now diagnosed 
as post traumatic stress disorder (PTSD).

2. Entitlement to service connection for a left knee 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active honorable service from August 1962 to 
June 1968.  The veteran's service after June 1968, to 
February 1977, has been determined to be dishonorable for VA 
purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and December 1997 rating 
decisions of the Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The June 1995 rating action, in pertinent part, denied the 
veteran's attempt to reopen a claim for service connection 
for a left knee disability.  That issue was perfected for 
appeal in June 1995.  It was remanded for additional 
development by the Board in July 1996.  In a November 1997 
decision, the Board reopened the claim, and remanded the 
underlying claim for service connection for its consideration 
by the RO on the merits.  That was denied by the RO in 
December 1997, and the case was returned to the Board.  In 
November 1999, the Board remanded the case again to attempt 
to obtain additional records, and again in June 2002, to 
obtain yet further records.  The case has since been returned 
to the Board.  

Regarding the evaluation of PTSD, in December 1997, the Board 
issued a decision by which it established an earlier 
effective date, from September 1993 back to July 1979, for 
service connection for the veteran's psychiatric disability, 
now diagnosed as PTSD.  The RO implemented that decision in a 
December 1997 rating action, and assigned a non-compensable 
evaluation for the veteran's disability from July 1979 to 
September 1993.  [The previously established 100 percent 
rating, effective from September 1993 was continued.]  The 
veteran disagreed with the non-compensable evaluation in 
February 1998, and perfected his appeal in this regard in 
March 1998.  This issue was remanded by the Board in November 
1999 and in November 2003, to attempt to obtain additional 
evidence.  It has now been returned to the Board.  

The record also shows the veteran appeared at a hearing 
conducted by a Veterans Law Judge in May 1999, who no longer 
is employed at the Board.  The veteran advised in September 
2005, however, that he did not want an additional hearing.  

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  The competent medical evidence reflects that veteran's 
PTSD caused considerable social and industrial impairment 
prior to September 1993.

2.  The competent medical evidence reflects that veteran's 
left knee injury in 1966 was acute and transitory and 
resolved without complication.  

3.  The veteran's knee injury in 1972 occurred during a 
period of service from which the veteran was discharged under 
other than honorable conditions.

4.  No competent evidence links current knee disability to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation for 
psychiatric disability, now diagnosed as PTSD from July 10, 
1979 to September 8, 1993 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.132, Diagnostic Code 
(DC) 9410.  

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, consideration must be given to a longitudinal picture 
of the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The evidence of record shows that the veteran's claim of 
entitlement to service connection for a psychiatric condition 
was denied by a November 1979 rating decision.  In November 
1997, the Board decided that clear and unmistakable error was 
made in denying the veteran's 1979 claim, and the Board 
granted service connection, effective on the day the 
veteran's claim was received, July 18, 1979.  The RO then 
assigned a noncompensable evaluation from July 1979 until 
September 1993.  Effective from September 1993, the veteran 
was rated as being totally disabled from his PTSD, which was 
the psychiatric impairment ultimately diagnosed.  

Under the rating schedule, a 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior must be 
demonstrated; or when a veteran is demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, DC 9410;  
Johnson v. Brown, 7 Vet. App. 95 (1994).

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired; or where the 
psychoneurotic symptoms have been of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment.  Id.

A 50 percent disability rating was assigned when a veteran's 
ability to establish or maintain effective or favorable 
relationships with people is substantially impaired; or where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels have been so reduced as to 
result in considerable industrial impairment.  Id.

A 30 percent disability rating was assigned when definite 
impairment a veteran's ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.

A 10 percent disability rating was assigned when a veteran 
did not meet the criteria for a 30 percent rating, but with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

A noncompensable rating was assigned when there were neurotic 
symptoms which may somewhat adversely affect relationships 
with others, but which did not cause impairment of working 
ability.

On a psychiatric survey dated in February 1979, the veteran 
indicated that on every day in the past month he had had, 
fatigue, loss of appetite, social withdrawal, serious anxiety 
or tension, serious depression, memory changes, nightmares, 
severe irritability, and memory lapses or blackouts.

In July 1979, the veteran underwent a VA examination which 
noted that he had no history of neurological or mental 
disease.  The examiner noted that the veteran was pleasant 
and appeared well adjusted to his environment and to time and 
place.  The examination report also reflected that the 
veteran was self-employed at the time doing auto-repair.

In February 1980, the veteran was hospitalized for drug 
abuse, a treatment note indicated that the veteran slept 
well, and that his activities included playing tennis at the 
YMCA and playing with his children. A social worker's 
assessment noted that the veteran was concerned about his 
mood, and experienced serious depression, anxiety, and 
nightmares etc.  The veteran refused treatment for alcohol 
and drug abuse.

In October 1982, the veteran was diagnosed with probable 
PTSD, and alcohol abuse.  The veteran was fearful of loss of 
control, but was not suicidal or homicidal, and was 
ambivalent about accepting help.  The veteran reported 
feeling out of control and increasingly agitated; he had 
nightmares and contemplated suicide.  The veteran was noted 
to have had some PTSD problems, but he was described as 
feeling positive about his tours in Vietnam.  The veteran was 
assessed with alcohol dependence/PTSD.  The veteran indicated 
that he was currently unemployed, having lost a welding job 
due to drinking.  The veteran also indicated that he was 
still having problems with his combat experiences, but was 
not suicidal.

In November 1982, the veteran noted that his friends were all 
drinkers, and that he worked as a welder, but was currently 
unemployed because of the economy.  The veteran denied any 
memory problems.  A nurse's weekly psychiatry summary 
indicated that the veteran was sleeping 6-8 hours; his 
appearance was clean and tidy; he was slightly depressed; had 
very little interaction with others; and denied delusions, 
hallucinations, and suicidal or homicidal ideations

A nurse's weekly summary from September 1985 indicated that 
the veteran was in good general health; he was well-groomed, 
and had no difficulty sleeping.  The veteran was noted to be 
depressed and seclusive; but had no delusions, 
hallucinations, or suicidal or homicidal ideations.  A 
psychiatric assessment from that month indicated that the 
veteran appeared to be capable of work, such as a contract 
negotiator.  However, another nursing note indicated that the 
veteran had chronic ineffective individual coping which was 
related to depression and caused by PTSD from his experiences 
in Vietnam.  Another note indicated that the veteran had lost 
his construction job in May 1985 due to drinking. 

In October 1985, the veteran was noted to be very-clean and 
well-groomed, and without any suicidal or homicidal 
ideations.

Numerous other treatment records document the veteran's 
alcohol addiction for which he received considerable 
treatment.

In a letter, dated in July 1998, a psychologist indicated 
that after reviewing the veteran's SMRs and interviewing the 
veteran that he was of the opinion that the veteran's anxiety 
related disorders were severe as of 1979.

In support of his claim, the veteran also submitted letters 
from several old friends.  One individual, in a letter dated 
in January 1998, indicated that he had known the veteran 
since grade school.  He noted that before the veteran's time 
in the army he was out going and affable, but that after he 
got out of the army the veteran closed everyone out of his 
life.  The friend noted that the veteran was unable to hold a 
job and became a recluse.  The friend recalled visiting the 
veteran in 1978, but the veteran locked himself in the 
bathroom crying, and the veteran's wife told the friend that 
the veteran had many nightmares and was generally afraid to 
sleep.  

A second letter was submitted by a friend of the veteran's 
son who had known the veteran since 1980.  The friend 
remembered the veteran often staying up all night, afraid of 
his recurring nightmares.  The friend indicated that the 
veteran could not handle being around a crowd and became 
apprehensive about meeting new people.  The friend indicated 
that in all the years he has known the veteran, he has never 
seen or heard of the veteran going out to visit anyone. 

In May 1999, the veteran testified before the Board regarding 
his life during the 1980s.  The veteran indicated that since 
1979, he was having nightmares, and was not getting along 
well with other people.  While the veteran acknowledged that 
he was married during this period, he indicated that his 
relationship with his spouse was basically nonexistent.  He 
indicated that he had trouble coping and could not hold down 
a job.  The veteran testified that he had an ever present 
sense of impending doom which caused him often to stay up all 
night.  The veteran testified that he was often afraid to go 
to sleep and as a result he turned to alcohol.  The veteran 
indicated that the longest period of time he held a job 
during the 1980s was three months, as he had considerable 
difficulty trusting other employees or working with them.

Reviewing the evidence of record, it is clear that the 
veteran had great difficulty throughout the decade of the 
1980s.  While much has been made of the veteran's alcoholism 
and its pronounced impact, there is considerable evidence 
that the veteran's PTSD also extracted a toll on him.  
Testimony by the veteran and several family friends indicates 
that the veteran was withdrawn and antisocial, and that he 
often had problems sleeping on account of war-related 
nightmares.

Nevertheless, while the veteran's PTSD caused impairment, the 
veteran's alcoholism was also a strong factor in the 
veteran's inability to maintain employment, as it was noted 
that the veteran's employment was terminated on several 
occasions on account of his drinking.

Considering the evidence in its entirety, the Board finds 
that the overall disability picture is reflective of 
considerable social and industrial impairment due to 
psychiatric disability now diagnosed as PTSD, for the period 
between July 1979 and September 1993.  Accordingly, a 50 
percent evaluation for the period prior to September 1993 is 
granted.  


III.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

"Veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions "other than dishonorable."  38 
U.S.C.A. § 101(2).  Pension, compensation, and dependency and 
indemnity compensation (DIC) are not payable unless the 
period of service based on which the claim was made was 
terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a).  When a serviceman 
receives an other than honorable discharge, VA must decide 
whether the character of such discharge is honorable or 
dishonorable (and not qualifying for VA benefits). Applicable 
law and regulation itemize conditions under which an other 
than honorable discharge would be considered dishonorable, 
among them are acceptance of an undesirable discharge to 
escape trial by general court martial, and willful and 
persistent misconduct.  38 U.S.C.A. §§ 101(2), 5303; 38 
C.F.R. § 3.12(d).

In the present case, the veteran served honorably from 1962 
until June 1968 when he was honorably discharged from 
service.  The veteran reenlisted in June of 1968, but his DD-
214 reflects that he was discharged under other than 
honorable conditions in February 1977.  An administrative 
decision dated in August 1977 noted that the veteran's 
discharge came after he was convicted by general court 
martial of defrauding the United States Government.  
Accordingly, it was determined the veteran's period of 
service between June 1968 and February 1977 was considered 
for VA benefits purposes to be terminated under dishonorable 
conditions and therefore was a bar to VA benefits.  As such, 
the veteran cannot receive disability payments for events 
which occurred during his non-qualifying service from June of 
1968 until February 1977.   

The evidence of record shows that the veteran first injured 
his left knee in May 1966 while playing football.  A medical 
examination found swelling, but X-rays were determined to be 
normal.  The veteran was diagnosed with a knee strain and 
treated with an ace bandage.

On his separation physical in May 1968, the veteran indicated 
that he did not have a trick or locked knee on his health 
survey, and the medical officer found his lower extremities 
to be normal.  The only significant injury noted was a 
fractured wrist, there was no specific mention made of any 
knee injury.

No further mention of the veteran's knee was made in his SMRs 
until June 1972, when a record was made that the veteran 
injured his left knee playing softball.  An examination four 
days after the veteran injured his knee showed no McMurray 
and no crepitus.  The veteran was diagnosed with a knee 
sprain.  The veteran complained that his knee was popping and 
giving out.  The doctor noted weakness at the anterior 
cruciate.  An arthrogram of the knee showed some contrast 
extending into the vicinity of the attachment of the medial 
meniscus to the adjacent structures.  The meniscus appeared 
to be intact.  The doctor's impression was that of a normal 
knee with no evidence of fracture, dislocation, or other 
abnormality. 

In August 1972, however, the veteran had a left knee 
mesectomy.  The veteran continued to have knee problems in 
1973, seeking treatment of his left knee in February, March, 
and July.  In October 1973, the veteran was noted to have 
moderate knee pain with repeated locking of the knee.

In January 1998, the veteran underwent a VA examination of 
his left knee.  The veteran recounted the past injuries to 
his knee.  The veteran indicated that his knee swelled on 
occasion which he treated with ice.  The examiner noted that 
the left and right knees appeared symmetrical.  The examiner 
found some crepitus over the left knee joint.  Active flexion 
of the knee was to 105 degrees, while passive flexion was 120 
degrees.  The examiner found no click on extension of the 
knee, and no effusion, redness, or warmth.  The examiner 
concluded that the veteran did have some mild tenderness on 
the McMurray test, which the examiner attributed to the 
meniscal surgery.  However, the examiner indicated that the 
examination revealed no instability and the X-rays were 
normal.  The examiner indicated that the symptoms that the 
veteran had were probably secondary to early degenerative 
changes, rather than his meniscal surgery, but concluded that 
the veteran's symptoms did not appear to be limiting the 
veteran's activity in any way.

Having reviewed the evidence of record regarding the 
veteran's knee, the Board notes that no mention of any knee 
problems was made for six years following the veteran's knee 
injury in 1966.  The veteran's separation physical in 1968 
indicated that the veteran's lower extremities were normal.  
As such, the Board finds that the left knee injury in 1966 
was acute and transitory and resolved without further issue.  
Clearly, the veteran had a more significant knee injury 
during the period of service for which benefits may not be 
awarded in any event.  Even more importantly, however, is 
that the veteran's claims file is void of a medical opinion 
linking any current knee problems to service.  

Given that the veteran's knee injury during his qualifying 
service resolved without complication, and there being no 
competent opinions linking current disability to service, a 
basis upon which to establish service connection has not been 
presented.  Therefore, the veteran's claim of entitlement to 
service connection for a left knee disability is denied.

III.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, initial VCAA notice was provided to the 
veteran in March 2005.  This letter advised the veteran of 
the first, second, third and fourth elements required by the 
Pelegrini II Court as stated above.  In addition, he was 
specifically told that it was his responsibility to support 
his claim with appropriate evidence.  The Statement of the 
Case and Supplemental Statement of the Case also notified the 
veteran of the reasons for the determination made in this 
case.   

The Board notes that the AOJ decision that is the basis of 
this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.
  
With respect to VA's duty to assist, the veteran's file 
contains numerous treatment records dating from the early 
1980's to the present, and the Board has remanded the 
veteran's case on several occasions in an effort to obtain 
all of the veteran's existing treatment records.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.  Since this case concerned the evaluation of 
disability prior to September 1993, a current psychiatric 
examination is unnecessary.  The veteran's knee was examined 
for VA purposes.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As such, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to a 50 percent disability rating for PTSD, from 
July 10, 1979 to September 8, 1993 is granted, subject to the 
law and regulations governing payment of monetary benefits.  

Entitlement to service connection for a left knee disability 
is denied.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


